 



Page 1 of 13
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) made as of February 3, 2006, by
and between NationsHealth, Inc., a Delaware corporation (the “Company”), and
Robert E. Tremain (the “Executive”), and effective as of the Executive’s first
day of work for the Company (the “Effective Date”).
W I T N E S S E T H:
     WHEREAS, the Company wishes to employ the Executive as Chief Operating
Officer on the terms and conditions set forth in this Agreement; and
     WHEREAS, the Executive is willing to accept such employment on such terms
and conditions;
     NOW, THEREFORE, in consideration of the premises and of the mutual
promises, representations and covenants herein contained, the parties hereto
agree as follows:
1. SCOPE OF EMPLOYMENT
     (a) The Company hereby agrees to employ the Executive upon the terms and
conditions herein set forth and to perform such executive duties as may be
determined and assigned to him by the Chief Executive Officer (the “CEO”) or the
Board of Directors of the Company (the “Board”). The Executive hereby accepts
such employment, subject to the terms and conditions herein set forth. The
Executive shall have the title of Chief Operating Officer. While serving as
Chief Operating Officer, the Executive shall have the customary duties and
authority of such position. The Executive shall not be employed by any other
organization during the term of this Agreement.
     (b) By executing this Agreement, each party represents to the other that it
is authorized to enter into this Agreement and that it is not under any legal
restriction or other impediment that would prevent it from fully discharging its
responsibilities and obligations under this Agreement. Without limiting the
representation in the preceding sentence, the Executive acknowledges that the
Company contracts with agencies of the federal government and of certain state
governments, and the Executive confirms that, to the best of his knowledge, his
prior conduct and previous employment will not prevent him from providing the
services contemplated by this Agreement or impair the Company’s ability to
comply with or enter into such government contracts.
2. TERM
     (a) The term of the Executive’s employment under this Agreement shall be
from the Effective Date until February 3, 2008 (the “Term”). The Term shall
automatically renew thereafter for successive one-year periods beginning on each
February 3 (each renewal period also a “Term” for purposes of this Agreement)
unless (i) the Company provides written notice of non-renewal to the Executive
at least twelve (12) months before the next renewal date, or (ii) the Executive
provides written notice of non-renewal to the Company at least ninety (90) days
before the next renewal date.

 



--------------------------------------------------------------------------------



 



Page 2 of 13
     (b) The Agreement may be terminated before the end of the current Term as
follows:
     (i) by the Company for Cause (as hereinafter defined);
     (ii) by the Company without Cause. For purposes hereof, the Executive shall
be deemed terminated by the Company without Cause if he terminates employment
for Good Reason (as hereinafter defined);
     (iii) in the event of the Company’s dissolution or liquidation;
     (iv) by the Executive for any reason;
     (v) in the event of the death of the Executive; or
     (vi) in the event of the Disability of the Executive (as hereinafter
defined).
     (c) For purposes hereof, “Cause” shall mean, and shall be limited to, any
of the following that is reasonably determined by the Board to be materially
detrimental to the business or reputation of the Company, and that occurs or
comes to light after the Effective Date: (i) the Executive’s willful commission
of acts of dishonesty in connection with his position; (ii) the Executive’s
willful failure or refusal to perform the essential duties of his position or to
adhere to any written Company policy approved by the Board of Directors;
(iii) the Executive’s conviction of, or plea of guilty or nolo contendere to,
(x) a felony, or (y) a misdemeanor involving fraud, dishonesty, embezzlement, or
theft; or (iv) the Executive’s breach of the representation in Section 1(b) or
of any of the provisions contained in Section 6 of the Agreement. The Company
shall provide the Executive with written notice describing any event or
condition that gives the Company Cause for termination. If, with the agreement
of the Board or the CEO (which shall not be unreasonably withheld), the
Executive cures an event described in clause (ii) or (iv) within thirty
(30) days after receiving such notice, there shall be no termination for Cause.
     (d) For purposes hereof, the term “Good Reason” shall mean any one or more
of the following events unless the Executive specifically agrees in writing that
such event shall not be Good Reason:
     (i) the assignment to the Executive by the Board of Directors or other
officers or representatives of the Company of duties materially inconsistent
with the duties associated with the position described in Section 1(a);
     (ii) a material change in the nature or scope of the Executive’s authority
from those applicable to him as Chief Operating Officer;
     (iii) material acts or conduct on the part of the Company or its officers
and representatives which have as their purpose forcing the resignation of the
Executive or preventing him from performing his duties and responsibilities
pursuant to this Agreement;

 



--------------------------------------------------------------------------------



 



Page 3 of 13
     (iv) a material breach by the Company of any material provision of this
Agreement (including, but not limited to, failure of the Company to pay any
amount, or to provide any benefit, pursuant to the provision of Articles 3 and 4
hereof);
     (v) the Executive’s involuntary termination without Cause or voluntary
termination for any reason on or after a Change in Control.
     The Executive shall provide the Company with written notice describing any
event or condition that gives the Executive Good Reason for termination. If the
Company cures the same within thirty (30) days after receiving such notice,
there shall be no termination for Good Reason.
     (e) For purposes hereof, the term “Disability” shall mean the inability of
the Executive, due to illness, accident, or any other physical or mental
incapacity, to perform his duties in a normal manner for (i) a period of four
(4) consecutive months or (ii) six (6) months (with each month being composed of
31 consecutive days) during any twelve (12) consecutive month period. The
Disability of the Executive shall be determined by a medical doctor approved by
the Company. The Executive shall submit to a reasonable number of examinations
by the medical doctor making the determination of Disability, and the Executive
hereby authorizes the disclosure and release to the medical doctor of all
supporting medical records.
     (f) In the event of a termination of the Agreement for a reason other than
death or Disability, the Executive agrees to cooperate with the Company in order
to ensure an orderly transfer of the Executive’s duties and responsibilities.
3. COMPENSATION
     (a) Hiring Benefits. The Company agrees to provide the Executive the
following payments and awards in connection with commencement of his employment
with the Company under this Agreement:
     (i) upon the Effective Date of this Agreement, a $100,000 signing bonus;
     (ii) a temporary housing allowance of up to $5,000 per month for a period
of six months following the Effective Date of this Agreement or until such time
as the Executive obtains permanent housing, whichever is earlier;
     (iii) reimbursement for reasonable moving expenses, storage costs,
house-hunting trips, and similar expenses actually incurred in connection with
the relocation of the Executive and his family to Florida;
     (iv) on February 3, 2006, a nonqualified stock option to purchase 200,000
shares of the common stock of the Company, vesting 25% on February 3, 2007, and
an additional 12.5% each six months thereafter, provided that the Executive is
still employed by the Company on each vesting date; and

 



--------------------------------------------------------------------------------



 



Page 4 of 13
     (v) on February 3, 2006, 25,000 shares of the restricted stock of the
Company, vesting 25% on February 3, 2007, and an additional 12.5% each six
months thereafter, provided that the Executive is still employed by the Company
on each vesting date.
     The Company may require the Executive to furnish appropriate documentation
for the reimbursement of any temporary housing expense or moving expense in
accordance with the Company’s practices and procedures.
     (b) Annual Salary. The Company agrees to pay the Executive, and the
Executive agrees to accept, in payment for services to be rendered by the
Executive hereunder, a base salary of $400,000 per annum (the “Annual Salary”).
The Annual Salary shall be payable in equal periodic installments, not less
frequently than monthly, less such sums as may be required to be deducted or
withheld under the provisions of federal, state or local law. The Company agrees
to review the Annual Salary on or around January 1st of each calendar year (or
such other time as the Company and the Executive mutually agree), for adjustment
based on the Executive’s performance; provided, however, that (i) failure on the
part of the Company to make such annual review shall not constitute breach of
this Agreement, and (ii) no such adjustment shall be effective to reduce the
Annual Salary below $400,000 per annum. For all purposes under this Agreement,
the term “Annual Salary” shall refer to the Executive’s base salary as in effect
from time to time.
     (c) Annual Bonus. In addition to the Executive’s salary, the Executive
shall be eligible to receive an annual bonus if performance goals established by
the Company are satisfied. The Executive’s target bonus shall be between 50% and
75% of the Executive’s Annual Salary; but any bonus actually paid to the
Executive shall depend on the level of achievement of the performance goals. If
the Company has established an annual incentive compensation plan for its senior
management, the Executive’s annual bonus opportunity may be provided under the
terms of the annual incentive compensation plan. Any bonus program in which the
Executive participates may be established and administered on behalf of the
Company by the independent directors who are members of the compensation
committee of the Board (the “Compensation Committee”).
     (d) Equity Compensation Plan. The Executive shall be considered for annual
equity compensation awards as determined by the Compensation Committee or its
delegate.
4. FRINGE BENEFITS, REIMBURSEMENT OF EXPENSES, ETC.
     (a) The Executive shall be entitled to paid vacation, holidays, and sick
leave benefits in accordance with the Company’s policies for executive
employees.
     (b) The Executive and/or his family shall be entitled to medical insurance
and the Executive shall be entitled to disability insurance from the Company in
accordance with the Company’s policies. Such coverage shall be paid for by the
Company.
     (c) The Company agrees to pay up to $10,000 per year toward premiums or to
reimburse the Executive for premiums for life or disability insurance, as
directed by the Executive.

 



--------------------------------------------------------------------------------



 



Page 5 of 13
     (d) Except as provided in Section 14, the Company agrees to pay, or
promptly reimburse the Executive for, any reasonable and necessary expense
incurred by the Executive in performing his duties for the Company during the
Term of this Agreement; provided, however, that the Executive furnishes
appropriate documentation for such expenses in accordance with the Company’s
practices and procedures.
     (e) The Executive shall be entitled to participate in such retirement
plans, if any, both defined contribution and defined benefit, qualified and
non-qualified, as are then currently available to the Company’s executive
employees at the same location.
5. TERMINATION BENEFITS
     In addition to the benefits described under the Agreement that survive the
termination of the Agreement, the following benefits will be paid on account of
the termination of the Agreement for the following reasons:
     (a) Upon termination of the Executive’s employment with the Company for
Cause pursuant to Section 2(b)(i); by the Executive for other than Good Reason;
upon the Executive’s death; or by either party through non-renewal at the end of
the current Term, the Company shall pay to the Executive or his beneficiaries,
as the case may be, immediately after the date of termination, an amount equal
to the sum of the Executive’s accrued base salary and any bonus that has been
awarded and approved for payment to the Executive, but only to the extent that
such base salary and bonus (i) have been fully earned but not yet paid, and
(ii) are not subject to a deferral election or deferral requirement that has
become irrevocable (the “Accrued Compensation”);
     (b) Upon termination of the Executive’s employment with the Company before
the end of the current Term (x) by the Company without Cause or (y) by the
Executive for Good Reason or Disability, the Executive shall be entitled to his
Accrued Compensation as provided in Section 5(a). In exchange for execution of a
general release agreement in a form acceptable to the Company, the Executive
shall also be entitled to the following benefits:
     (i) the Company shall make severance payments equal to twelve months’
Annual Salary, as follows:

  (A)   on the first regular pay date following the six-month anniversary of the
date of termination, the Company shall provide to the Executive a lump-sum
payment in an amount equal to six months’ Annual Salary; and     (B)   in
accordance with the Company’s standard payroll practices, the Company shall
provide the Executive with continuation of his Annual Salary for six months,
starting on the first regular pay date following the six-month anniversary of
the date of termination;

 



--------------------------------------------------------------------------------



 



Page 6 of 13
     (ii) the Company shall continue the medical coverage of the Executive and
his family described in Section 4(b), above, at the expense of the Company,
during the period that the Executive and his family are eligible to receive
coverage under COBRA; provided, however, that such Company-paid medical coverage
shall immediately terminate if the Executive becomes covered (either before or
after the date of the Executive’s termination from the Company) by another
employer group health plan or by Medicare. When the Company-paid medical
coverage described in the preceding sentence terminates, the Executive and any
qualified beneficiary may continue group health coverage for the remainder, if
any, of the period during which the Executive or the Executive’s beneficiaries
are eligible to receive coverage under COBRA, provided that the Executive or
qualified beneficiary pays the applicable COBRA premium for such coverage; and
     (iii) the Company shall fully vest any outstanding stock options or
restricted stock previously granted to the Executive.
     (c) If the Executive is still employed by the Company upon a Change in
Control, at the time of the Change in Control, the Company shall fully vest any
outstanding stock options or restricted stock previously granted to the
Executive, regardless of whether the Executive’s employment with the Company
terminates after the Change in Control. For purposes of this Agreement, a
“Change in Control” means any of the following events:
     (i) any person or group (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”)), other than
RGGPLS, a subsidiary of the Company or any employee benefit plan (or any related
trust) of the Company or a subsidiary of the Company, becomes, after August 30,
2004, the beneficial owner (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of 75% or more of the common stock of the Company;
     (ii) approval by a majority of the stockholders of the Company of either of
the following and consummation of same:

  (A)   a merger, reorganization, consolidation, business combination or similar
transaction (any of the foregoing, a “Merger”) as a result of which the persons
who were the respective beneficial owners of the outstanding common stock of the
Company immediately before such Merger are not expected to beneficially own,
immediately after such Merger, directly or indirectly, more than 50% of the
common stock and the combined voting power of the then outstanding voting
securities of the corporation or other entity resulting from such Merger in
substantially the same proportions as immediately before such Merger, or

 



--------------------------------------------------------------------------------



 



Page 7 of 13

  (B)   a plan or agreement for the sale or other disposition of all or
substantially all of the assets of the Company.

     (iii) Notwithstanding the foregoing, there shall not be a Change in Control
if, in advance of such event, the Executive agrees in writing that such event
shall not constitute a Change in Control.
     (d) The Company’s obligations under this Section 5 shall survive
termination of this Agreement.
6. NONDISCLOSURE, INTELLECTUAL PROPERTY PROTECTION, NON-SOLICITATION AND
NON-COMPETE OBLIGATION
     (a) Definitions of Protectible Information
     (i) “Intellectual Property” means all rights, title, and interests of every
kind and nature whatsoever, whether now known or unknown, in and to any
intellectual property, including without limitation any ideas, inventions
(whether or not patentable), designs, improvements, discoveries, innovations,
patents, trademarks, service marks, trade dress, trade names, trade secrets,
works of authorship, copyrights, films, audio and video tapes, other audio and
visual works of any kind, scripts, sketches, models, formulas, tests, analyses,
software, firmware, computer processes, computer and other applications,
creations, properties, and any documentation or other memorialization containing
or relating to the foregoing, in each case discovered, invented, created,
written, developed, taped, filmed, furnished, produced, or disclosed by or to
the Executive in the course of rendering services to the Company shall, as
between the parties hereto, be and remain the sole and exclusive property of the
Company for any and all purposes and uses whatsoever, and the Executive and his
successors and assigns shall have no right, title or interest of any kind or
nature therein or thereto, or in or to any results and proceeds therefrom. The
Company shall have all rights, title and interest in such Intellectual Property,
whether such Intellectual Property is conceived by the Executive alone or with
others and whether conceived during regular working hours or other hours.
     (ii) “Confidential Information” means any and all knowledge and information
relating to the business and affairs of the Company, its products, processes
and/or services and its customers, prospects, suppliers, creditors,
shareholders, contractors, agents, consultants and employees (“Related
Persons”), that is or is intended by any of them to be of a confidential nature,
including, but not limited to, any and all knowledge and information relating to
products, research, development, inventions, manufacture, purchasing,
accounting, finances, costs, profit margins, marketing, merchandising, selling,
customer lists, customer requirements, salary and personnel, pricing, pricing
methods, computer programs and software, databases and data processing and any
and all other such knowledge, information and materials conceived, designed,
created, used or

 



--------------------------------------------------------------------------------



 



Page 8 of 13
developed by or relating to the Company or any Related Person. However,
Confidential Information does not include any information that may be in the
public domain or come into the public domain not as a result of a breach by the
Executive of any of the terms or provisions of this Agreement.
     (b) Executive Acknowledgements.
     (i) The Executive acknowledges that: (a) during the Term and as a part of
the Executive’s employment, the Executive shall be afforded access to
Confidential Information and Intellectual Property (as defined herein);
(b) public disclosure or utilization of such Confidential Information or
Intellectual Property could have an adverse effect on the Company and its
business; and (c) the non-disclosure provisions of this Agreement are reasonable
and necessary to prevent the improper use or disclosure of Confidential
Information or Intellectual Property.
     (ii) The Executive acknowledges that: (a) the Company’s business is
national in scope and its products are marketed throughout the United States;
(b) the Company competes with other businesses that are or could be located in
any part of the United States; (c) the Company provides resources and training
to the Executive on its products and processes that is available only to
employees and cannot be acquired outside of the Company; and (d) the non-compete
and non-solicitation provisions of this Agreement are reasonable and necessary
to protect the Company’s goodwill with its customer base, its investment in its
employees and its interests in its Intellectual Property and Confidential
Information.
     (c) Obligations Regarding Intellectual Property.
     (i) The Executive acknowledges and agrees that all copyrightable works
included in the definition of Intellectual Property shall be “works made for
hire” within the meaning of the Copyright Act of 1976, as amended (17 U.S.C.
§101) (the “Act”), and that the Company is to be the “author” within the meaning
of the Act. The Executive acknowledges and agrees that all Intellectual Property
is the sole and exclusive property of the Company. In the event that title to
any or all of the Company’s Intellectual Property does not or may not, by
operation of law, vest in Company, the Executive hereby assigns to Company, all
of the Executive’s rights, title and interests in all Intellecutal Property and
all copies relating to such Intellectual Property, in whatever medium fixed or
embodied, and in all writings relating thereto in the Executive’s possession or
control. The Executive expressly waives any rights in any Intellectual Property
or any such work made for hire.
     (ii) The Executive agrees not to file any patent, copyright or trademark
applications relating to any Intellecutal Property. The Executive agrees to
assist the Company whether before or after the termination of employment, in
perfecting, registering, maintaining, and enforcing, in any jurisdiction, the

 



--------------------------------------------------------------------------------



 



Page 9 of 13
Company’s rights in its Intellecutal Property by performing promptly all acts
and executing all documents deemed necessary or convenient by the Company.
     (iii) If the Company is unable, after duly reasonable effort, to secure the
Executive’s signature on any such documents, the Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as the Executive’s agent and attorney-in-fact, to do all lawfully permitted acts
(including but not limited to the execution, verification and filing of
applicable documents) with the same legal force and effect as if performed by
the Executive.
     (d) Obligations Regarding Confidential Information.
     (i) During the Term and thereafter, the Executive agrees that he will not:
(a) use or permit the use of any Confidential Information, however acquired,
except as necessary within the scope of employment with the Company to perform
his duties; (b) duplicate or replicate or cause or permit others to duplicate or
replicate any document or other material in any medium embodying any
Confidential Information, except as necessary in connection with the Executive’s
employment with the Company; or (c) disclose or permit the disclosure of any
Confidential Information to any person outside the Company, without the prior
written consent of the President or CEO of the Company.
     (ii) The Executive acknowledges that the Company owns all rights, title and
interest in and to the Confidential Information. The Executive acquires
hereunder no rights, title or interest in any Confidential Information.
     (iii) The Executive agrees that he shall not remove from the Company’s
premises (except to the extent such removal is for purposes of the performance
of his duties at home or while traveling, or except as otherwise specifically
authorized by the Company), any Confidential Information or Company property
(e.g., computers, cell phones, memoranda, office supplies, software, etc). Upon
termination of this Agreement by either party, or upon the request of the
Company during the Term, the Executive shall return to the Company all of the
Confidential Information and Company property in his possession or subject to
his control, and the Executive shall not retain any copies of such items. Upon
request, the Executive will execute a sworn statement attesting that he has
complied with all of the terms of this provision.
     (e) No Outstanding Obligations. The Executive hereby represents and
warrants that: (a) the Executive’s performance of the terms of this Agreement
and as an employee of the Company will not breach any confidentiality or other
agreement that the Executive entered into with former employers or other
entities, and (b) the Executive is not bound by any agreement, either oral or
written, that conflicts with this Agreement.
     (f) Covenant Not to Compete. The Executive hereby agrees that, during the
Term of this Agreement and for a period of one (1) year following the
termination of his employment

 



--------------------------------------------------------------------------------



 



Page 10 of 13
with the Company (the “Post-Employment Restricted Period”), the Executive shall
not engage or invest in, own, manage, operate, finance, control or participate
in the ownership, management, operation, financing or control of, be employed
by, lend his name to, lend his credit to or render services or advice to any
business that competes with the business then being conducted by the Company or
that had been conducted by the Company within the prior twelve (12) months,
provided, however, that the Executive may purchase or otherwise acquire up to
three percent of any class of securities of any enterprise if such securities
are listed on any national or regional securities exchange or have been
registered under Section 12(g) of the Securities Exchange Act of 1934, as
amended.
     (g) Non-Solicitation. The Executive agrees that, during the Term and for
the Post-Employment Restricted Period, he shall not, directly or indirectly,
solicit business of the same or similar type being carried on by the Company
during his employment with the Company from any person or entity that was a
customer of the Company during his employment with the Company, where the
Executive either had personal contact with such person or entity during and by
reason of the Executive’s employment with the Company or supervised the
individual(s) who had responsibility for maintaining the customer’s relationship
with Company.
     (h) No Raiding. The Executive agrees that, during the Term and for the
Post-Employment Restricted Period, he shall not, directly or indirectly,
solicit, recruit, employ or otherwise engage as an employee, independent
contractor or advisor or attempt to solicit, recruit, employ or otherwise engage
as an employee, independent contractor or adviser, any person who is or was an
employee or independent contractor of the Company at any time during the
Executive’s last twenty-four (24) months of employment with the Company, or in
any manner induce or attempt to induce any person who is or was an employee or
independent contractor of the Company during the Executive’s last twenty-four
(24) months of employment with the Company to terminate that person’s
relationship with the Company.
     (i) Non-Disparagement. The Executive hereby agrees that he will not
directly or indirectly disparage the Company or disseminate, or cause or permit
others to disseminate, negative statements regarding the Company or any other
employee, officer, director or agent of the Company. Notwithstanding the
foregoing, the Executive is not hereby barred or restricted from exercising any
right of speech or expression protected by applicable federal, state or local
law from restriction by the Company.
     (j) Employment Relationship. Nothing in this Agreement shall be construed
to prevent the Executive from seeking or holding employment or a consulting
relationship after his term of employment, with any person, firm, corporation,
or other entity, which is not in competition with the business of the Company as
defined in this Section 6 of the Agreement.
7. ENFORCEMENT AND REMEDIES
     (a) Enforcement. It is the desire and intent of the parties hereto that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, although the Executive and the Company
consider the restrictions contained in this Agreement to be reasonable for the
purpose of preserving the Company’s goodwill and proprietary rights, if any

 



--------------------------------------------------------------------------------



 



Page 11 of 13
particular provision of this Agreement shall be adjudicated to be invalid or
unenforceable, such provision shall be deemed amended to delete the portion thus
adjudicated to be invalid or unenforceable, such deletion to apply only with
respect to the operation of such provision in the particular jurisdiction in
which such adjudication is made. It is expressly understood and agreed that
although the Company and the Executive consider the restrictions contained in
Section 6 to be reasonable, if a final determination is made by a court of
competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is unenforceable against the Executive, the
provisions of this Agreement shall be deemed amended to apply as to such maximum
time and territory and to such maximum extent as such court may judicially
determine or indicate to be enforceable.
     (b) Remedies; Survival. The parties acknowledge that the Company’s damages
at law would be an inadequate remedy for the breach by the Executive of any
provision of Section 6, and agree in the event of such breach that the Company
may obtain temporary and permanent injunctive relief restraining the Executive
from such breach, and, to the extent permissible under the applicable statutes
and rules of procedure, a temporary injunction may be granted immediately upon
the commencement of any such suit. Nothing contained herein shall be construed
as prohibiting the Company from pursuing any other remedies available at law or
equity for such breach or threatened breach of Section 6, or for any breach or
threatened breach of any other provision of this Agreement. The obligations
contained in Section 6 shall survive the termination or expiration of the
Executive’s employment with the Company and, as applicable, shall be fully
enforceable thereafter in accordance with the terms of this Agreement.
     (c) Arbitration. The parties agree that any claim, controversy, or dispute
between Executive and the Company (including without limitation Company’s
affiliates, officers, employees, representatives, or agents) arising out of or
relating to this Agreement, other than a dispute concerning the breach or
threatened breach of Section 6 of this Agreement, shall be submitted to and
settled by arbitration before a single arbitrator in a forum of the American
Arbitration Association (“AAA”) located in Broward County in the State of
Florida and conducted in accordance with the National Rules for the Resolution
of Employment Disputes. In such arbitration: (a) the arbitrator shall agree to
treat as confidential evidence and other information presented by the parties to
the same extent as Confidential Information under this Agreement must be held
confidential by the Executive, (b) the arbitrator shall have no authority to
amend or modify any of the terms of this Agreement, and (c) the arbitrator shall
have ten business days from the closing statements or submission of post-hearing
briefs by the parties to render their decision. All AAA-imposed costs of said
arbitration, including the arbitrator’s fees, if any, shall be borne by Company.
All legal fees incurred by the parties in connection with such arbitration shall
be borne by the party who incurs them, unless applicable statutory authority
provides for the award of attorneys’ fees to the prevailing party and the
arbitrator’s decision and award provides for the award of such fees. Any
arbitration award shall be final and binding upon the parties, and any court
having jurisdiction may enter a judgment on the award. The foregoing requirement
to arbitrate claims, controversies, and disputes applies to all claims or
demands by Executive, including without limitation any rights or claims the
Executive may have under the Age Discrimination in Employment Act of 1967, Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
1991, the Equal Pay Act, the Family and Medical Leave Act, or any other federal,
state or local laws or regulations pertaining to Executive’s employment or the
termination of Executive’s employment.

 



--------------------------------------------------------------------------------



 



Page 12 of 13
8. WITHHOLDING
     The Company shall withhold such amounts from any compensation or other
benefits payable to the Executive under this Agreement on account of payroll and
other taxes as may be required by applicable law or regulation of any
governmental authority.
9. ENTIRE AGREEMENT
     This Agreement contains the entire understanding between the parties hereto
and supersedes all other oral and written agreements or understandings between
them. All previous oral or written agreements between the parties hereto shall
be deemed to have been completely fulfilled by both parties and shall be
superseded by this Agreement. No modification or addition hereto or waiver or
cancellation of any provision shall be valid except by a writing signed by the
party to be charged therewith.
10. SUCCESSORS AND ASSIGNS
     This Agreement shall be binding upon, and shall inure to the benefit of,
the parties hereto and their heirs, successors, assigns and personal
representatives. As used herein, the successors of the Company shall include,
but not be limited to, any successor by way of merger, consolidation, sale of
all or substantially all of its assets, or similar reorganization. In no event
may Executive assign any duties or obligations under this Agreement. It is
expressly agreed for purposes of this Agreement that the spouse and children of
Executive shall be third-party beneficiaries of Executive under this Agreement
and shall be entitled to enforce the rights of Executive hereunder in the event
of Executive’s death or Disability.
11. CONTROLLING LAW
     The validity and construction of this Agreement or of any of its provisions
shall be determined under the laws of Florida, without giving effect to any
choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than Florida. The invalidity
or unenforceability of any provision of this Agreement shall not affect or limit
the validity and enforceability of the other provisions hereof.
12. COUNTERPARTS
     This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.
13. HEADINGS
     The headings herein are inserted only as a matter of convenience and
reference, and in no way define, limit or describe the scope of this Agreement
or the intent of any provisions thereof.
14. INDEMNIFICATION
     The Company shall indemnify and hold the Executive harmless from and
against all claims, investigations, actions, awards, and judgments, including
costs and attorneys’ fees,

 



--------------------------------------------------------------------------------



 



Page 13 of 13
incurred by the Executive in connection with acts or decisions made by the
Executive in good faith in his capacity as an executive of the Company, so long
as the Executive reasonably believed that the acts or decisions were in the best
interests of the Company and (with respect to any criminal action) the Executive
had no reason to believe the Executive’s conduct was unlawful. The Company
further agrees to pay the reasonable expenses of private counsel or
investigators incurred in representing the Executive in any audit, inquiry,
regulatory review, or similar action or proceeding covered by this
indemnification. The Company shall not settle any claim or action or pay any
award or judgment against Executive without his prior written consent, which
shall not be unreasonably withheld. The Company may obtain coverage for the
Executive under an insurance policy covering the directors and officers of the
Company against claims set forth herein if such coverage is possible at a
reasonable cost, provided, however, it is understood and agreed that the
Company’s obligation to indemnify the Executive as set forth in this Section 14
shall not be affected by the Company’s ability or inability to obtain insurance
coverage.
     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date and year first above written.

      WITNESS:   NATIONSHEALTH INC. /s/
 
  By: /s/ Glenn M. Parker
 
Name: Glenn M. Parker, M.D.
Title: Chief Executive Officer WITNESS:     /s/ Joan C. Tremain
 
  By: /s/ Robert E. Tremain
 
Name: Robert E. Tremain

 